FILED
                            NOT FOR PUBLICATION                             SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10036

               Plaintiff - Appellee,             D.C. No. 2:92-cr-00277-DAE

  v.
                                                 MEMORANDUM *
FELIPE ALMANZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     David A. Ezra, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Felipe Almanza appeals from the district court’s order granting his 18

U.S.C. § 3582(c)(2) motion for sentence reduction. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Almanza contends that the district court erred by imposing a substantively

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable sentence, failing to consider all the 18 U.S.C. § 3553(a) factors to

impose an individualized sentence, and treating the Sentencing Guidelines as

mandatory. These contentions are foreclosed. See Dillon v. United States, 130 S.

Ct. 2683, 2691-93 (2010).

      AFFIRMED.




                                          2                                    09-10036